Citation Nr: 0634731	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  03-37 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to an increase in a 30 percent rating for 
headaches.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel





INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1980 and from December 1982 to October 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision of the 
Tiger Team at the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Cleveland, Ohio.  Thereafter, 
the veteran's claims file was returned to his local RO in 
Waco, Texas.

In June 2006, the veteran testified at a Travel Board hearing 
at the RO.  At this hearing, the veteran submitted new 
medical evidence, including VA treatment records.  This 
evidence has not yet been considered by the RO, the agency of 
original jurisdiction.  However, because this evidence was 
submitted with a waiver of RO consideration, the Board 
accepts it for inclusion in the record and consideration by 
the Board at this time.  38 C.F.R. §§ 20.800, 20.1304.


FINDINGS OF FACT

1.  The veteran's neck disorder began many years after 
service and was not caused by any incident of service.

2.  The veteran's headaches are not productive of very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability. 


CONCLUSIONS OF LAW

1.  A neck disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.  The criteria for an increased disability rating in excess 
of 30 percent for headaches are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a neck disorder 
and a disability rating in excess of 30 percent for his 
service-connected headaches.

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the veteran's claims.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).

The veteran's service medical records in connection with both 
periods of active duty service are silent with respect to 
findings of, or treatment for, a neck disorder.  Service 
medical records reflect that, in August 1980, the veteran 
received emergency treatment for injury to his right leg, 
arm, and forehead when he was hit by falling landing gear.  
The treatment report shows that the veteran complained of 
pain to the right forearm and right lower leg.  A small 
abrasion on the forehead is also noted.  These records also 
include an August 1986 report of treatment for throbbing pain 
at the back of the neck and temporal area in connection with 
complaints of a two day history of headache.  Subsequent 
service examination and X-ray reports reflect no complaints 
of neck impairment or findings of cervical spine abnormality, 
providing evidence against this claim.

The post service medical evidence reflects that the veteran's 
initial diagnosis of cervical spine impairment was not until 
June 1988, approximately one year and eight months after the 
veteran's discharge from his second period of active duty 
service and approximately eight years after the inservice 
incident in which the veteran alleges to have sustained a 
neck injury.  Specifically, the June 1988 report of VA 
examination noted impaired range of neck motion.  This 
lengthy period without complaint or treatment is evidence 
that there has not been a continuity of symptomatology, and 
weighs heavily against the veteran's claim.

The Board finds that although the veteran's neck complaints 
are currently diagnosed as spinal stenosis at the levels of 
C5-C6 and C6-C7, a review of the service and post-service 
evidence of record does not support a finding of an 
etiological relationship between this spinal stenosis and the 
alleged injury sustained in 1980, approximately eight years 
prior to the initial finding of neck impairment, in 1988. 

The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Therefore, 
service connection may not be established based on chronicity 
in service or post-service continuity of symptomatology for 
disorder seen in service.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97.  The Board must find that 
the service and post-service record, as a whole, indicating a 
neck disorder that began over one year and eight months after 
service and eight years after the injury in question, 
provides evidence against the veteran's claim.

It is noted that an August 2001 report of VA spine 
examination includes the opinion that it is as likely as not 
that the veteran's cervical spine disorder is based upon his 
injury which occurred in 1981 while on active duty.  However, 
this examination report does not include an explanation for 
this opinion and, although the examiner refers to a letter 
contained in the veteran's medical record addressed to the 
veteran's VA neurosurgeon, there is no evidence to suggest 
that the examiner reviewed the veteran's medical history, to 
include his service medical records and the report of 
treatment for the 1980 injury.  Moreover, the fact that the 
examiner incorrectly identified the year of the veterans 
injury suggests that the veteran's service medical records 
were not reviewed in connection with this examination.  
Accordingly, this medical opinion is of diminished probative 
value in connection with the veteran's claim for service 
connection.

In this regard, it is noted that it is the Board's 
responsibility to weigh the credibility and probative value 
of all of the evidence and, in so doing, the Board may accept 
one medical opinion and reject others.  Schoolman v. West, 12 
Vet. App. 307, 310-11 (1999).  Additionally, the probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).

Additionally, the veteran personal, lay opinions as to the 
etiology of his neck condition are not competent evidence 
needed to establish service connection.  Grottveit, 5 Vet. 
App. at  93; Espiritu, 2 Vet. App. at 494.

It is further noted that, during his June 2006 hearing as 
well as in written communications, including his May 2001 
initial claim for service connection for degenerative 
cervical spondylosis and the February 2003 notice of 
disagreement with the denial of this claim, the veteran has 
alleged that his initial disability claim was filed in 1987 
and that, "despite years of complaints and neck X-rays, no 
one could 'see' anything wrong."  

These statements are refuted by the evidence of record, 
providing evidence against this claim.  Specifically, the 
veteran's original claim, received by VA in December 1980, 
was limited to a claim for an arm injury in connection with 
the 1980 inservice incident.  Thereafter, a November 1986 
communication from the veteran includes his request to amend 
his claim to include hearing, skin rash, headaches, loss of 
right arm control, and loss of feeling in legs as service 
connected disability.  Significantly, this communication is 
silent with respect to a neck claim.  As noted previously, 
although the first medical evidence of neck impairment is 
dated in 1988, the first claim for a neck disorder received 
by VA from the veteran was not until May 2001, years after 
service.  These factual issues provide highly probative 
evidence against this claim.          

Moreover, with respect to the contention that a neck disorder 
was not 'seen' despite years of complaints and neck X-rays, 
it is noted that he did not seek treatment for neck 
complaints in service or thereafter until many years after 
service, and his first contention of neck impairment 
associated with the 1980 injury is not known to VA until his 
May 2001 claim for service connection for such impairment.  
Moreover, the June 1988 VA examination report includes a 
finding of impaired neck motion, this finding is not premised 
on any such complaint raised by the veteran, providing more 
factual evidence against this claim.  Simply stated, the 
veteran's recollections are refuted by the evidence of 
record. 

The veteran's December 2003 VA Form 9, Appeal to Board of 
Veterans' Appeals, includes his recollection of an opinion 
from Dr. L, a VA physician, in which the veteran states that 
Dr. L reviewed the veteran's service and post service medical 
records and concluded that the veteran's neck disorder is 
causally related to the 1980 injury.  However, such statement 
is evidenced through the veteran's recollections only and has 
not been associated with the veteran VA treatment records by 
Dr. L.  

The veteran's service and post service records not only 
provide evidence against his claim for service connection, 
these records provide evidence which refute his contentions.  

With respect to the claim of entitlement to an increased 
rating for headaches, it is noted that disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Id.  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1 and 4.2.  However, since the 
issue in this case is entitlement to an increased rating, the 
present level of the disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's service-connected headaches are currently 
evaluated as 30 percent disabling under Diagnostic Code 8100.  
Under the rating schedule, a 30 percent evaluation is 
warranted for migraine headaches where there are 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 50 percent 
evaluation is warranted if there are very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.

VA outpatient treatment records reflect the veteran continues 
to seek treatment for recurrent headaches, both migraine and 
sinus.  The veteran's June 2006 hearing testimony as well as 
statements in his VA outpatient treatment records, to include 
a June 2006 treatment report, reflect that he experiences 
headaches three to four times per month lasting from three to 
five days.  He reports that, during these headaches, he 
experiences flashes of light, nausea, vomiting, and 
photophobia, blurred vision, and audio sensitivity.  A May 
2005 treatment report notes that the veteran's medications 
were discussed and he reported that he was stable on the 
present therapy.  A May 2006 treatment report notes that the 
veteran reported that his symptoms were not totally relieved 
with Zomig.  

A statement in connection with the veteran's December 2003 VA 
Form 9, Appeal to Board of Veterans' Appeals, reflects that 
he has been unable to complete his current course of study.  
In addition, during his June 2006 hearing, the veteran 
testified that he has filed "several thousand resumes and 
applications" but he has been unable to find a job.  
However, subsequent VA outpatient treatment records reflect 
that, in December 2005, the veteran was in the process of 
returning to school to work on his masters and then to law 
school and that, in May 2005, he had purchased motorcycles 
for himself and his wife.  A March 1999 VA outpatient 
treatment report notes that the veteran worked from home 20 
to 25 hours per week as a logistics engineer consultant.  

The December 2003 statement further includes the veteran's 
assertion that, although he suffers from frequent and totally 
prostrating migraine attacks, he has attempted to devise 
methods in which he can still function minimally once the 
attacks have begun.  

In order to meet the criteria for a 50 percent evaluation 
under Diagnostic Code 8100, the veteran's migraines must 
cause very frequent, completely prostrating and prolonged 
attacks that are productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  
The veteran does not meet the criteria for a 50 percent 
evaluation.  Although he contends that his headaches are 
productive of frequent and totally prostrating migraine 
attacks, he has been in school pursuing degree programs of 
study, has worked for 20 to 25 hours per week, and has 
purchased motorcycles for himself and his wife.  This is not 
evidence of severe economic inadaptability.  There is no 
evidence of record to show that, at any time since the 
veteran filed his claim, the migraines were completely 
prostrating, prolonged, and that they caused severe economic 
inadaptability.  These activities are not suggestive of an 
individual who experiences frequent and totally prostrating 
migraine attacks and provide evidence against the veteran's 
claim for an evaluation in excess of 30 percent for 
headaches.  

Beyond the above, in light of a detailed review of this 
record, the RO may wish to consider the issue that the 
medical record provides evidence against the current 
evaluations.  At this time, a reduction of the disability 
evaluation is not before the Board.    

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  

As the preponderance of the evidence is against the claim for 
a rating in excess of the one assigned, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letter dated in July 2001 and 
provided to the veteran prior to the January 2002 rating 
decision, the RO provided the veteran timely notice of the 
evidence needed to substantiate his claims, explained what 
evidence it was obligated to obtain or to assist the veteran 
in obtaining, what information or evidence the veteran was 
responsible for providing, and essentially asked the veteran 
to provide all relevant evidence in his possession.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); See 
also Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant.)  Furthermore, although the veteran has alleged 
that VA has not met the duty to assist, the Board emphasizes 
that the veteran has not made any showing or allegation of 
any defect in the provision of notice that resulted in some 
prejudice toward him.  Accordingly, upon examining the 
various predecisional communications, the Board finds that 
the RO has provided all required notice.  38 U.S.C.A. 
§ 5103(a), 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Moreover, from the date of receipt of the veteran's claim, in 
May 2001, to the present, the veteran has been provided with 
detailed information on numerous occasions advising them of 
the criteria necessary to substantiate his claims and the 
reasons his claims were denied.  Specifically, in addition to 
the letter provided in July 2001, the veteran was also 
provided with a statement of the case in October 2003 and, in 
January 2004, he was provided with another letter which 
advised him of what was needed to substantiate his claims, 
his responsibilities, and the actions VA would take on his 
behalf.  Thereafter, his claims were readjudicated in a March 
2006 supplemental statement of the case which, once again, 
detailed the requirements for substantiating the veteran's 
claims.  Overton v. Nicholson, No. 02-1814 (September 22, 
2006) (Reviewing the entire record and examining the various 
predecisional communications, the Court concluded that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims.)  Accordingly, the Board finds that any 
deficiency in the notice to the veteran or the timing of 
these notices is harmless error.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

In the present appeal, as noted above, the veteran has been 
provided with notice of what type of information and evidence 
was needed to substantiate his claims on numerous occasions.  
However, he did not receive notice of what type of 
information and evidence was needed to establish an effective 
date or increased rating for any award based on his claims 
prior to the January 2002 rating decision.  Thereafter, by 
way of the March 2006 Supplemental Statement of the Case as 
well as a March 2006 letter, the veteran was generally 
provided with notice of what type of information and evidence 
was needed to substantiate his claims and specifically 
advised of what type of information and evidence was needed 
to substantiate any claims for an increased rating as well as 
the requirements for establishing an effective date.  
However, inasmuch as he was notified with respect to the 
requirements to substantiate his increased rating claim, 
service connection for his neck claim has been denied, and he 
has not made any showing or allegation of any defect in the 
provision of notice that resulted in some prejudice toward 
him, any error is found to be harmless error.

With respect to the duty to assist, the RO has obtained the 
veteran's service, VA, and private medical records; he has 
been afforded VA examinations in connection with his claims; 
he was afforded a hearing before the undersigned Veterans Law 
Judge; and he has submitted lay evidence in the form of his 
written communications.  Therefore, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.

In this regard it is noted that alleges that VA has not met 
the duty to assist by not properly taking into account 
physician statements, lay evidence, prescription histories, 
and claiming that medical records are missing.  However, how 
evidence is "accounted for" is not relevant to the duty to 
assist.  Moreover, as noted above, it is the responsibility 
of the Board to weigh the evidence.  Schoolman v. West, 12 
Vet. App. 307, 310-11 (1999) 

The fact that the veteran does not agree with how VA weighed 
the evidence does not demonstrated that such evidence was 
improperly accounted for.  Finally, with respect to missing 
medical records, inasmuch as the veteran has been afforded VA 
examinations and his service, private, and VA medical records 
have been obtained, the only medical evidence which is 
"missing" is medical evidence to support his claims.  
However, VA cannot obtain this evidence because such evidence 
does not yet exist.   

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claims.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  The 
record, as a whole, is found to undermine the veteran's many 
claims.  Thus, there being no other indication or allegation 
that additional relevant evidence remains outstanding, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  


ORDER

Entitlement to service connection for a neck disorder is 
denied.

Entitlement to an increase in a 30 percent rating for 
headaches is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


